DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/173240 filed on February 11, 2021 in which Claims 1-7 are presented for examination.

Status of Claims
Claims 1-7 are pending, of which claims 1, 4 and 7 are rejected under 102.  Claims 2, 3, 5 and 6 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102 as being anticipated by Zhou (US Patent Application 2020/004637).


Claim 1, Zhou teaches a storage control device (View Zhou ¶ 29; storage controller), comprising: a memory (View Zhou ¶ 29; storage system); and 5a processor coupled to the memory and the processor (View Zhou ¶ 31; processor) configured to: identify a storage device to store a target data to be backed up (View Zhou Fig. 4, Component 412b, 302; ¶ 34; storage system), generate relational information which indicates a relationship between a write data size, an environmental temperature, and write loads by using write performance of the storage device when an operation of the storage 10control device is normal (View Zhou ¶ 27, 33, 36, 41; temperature value, allocation of storage space workload), and when storing the target data in the storage device, determine one of the write loads by using the relational information (View Zhou ¶ 41, 43; CDP backup volume/workload).  

Claim 4 is the medium corresponding to the device of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 7 is the method corresponding to the device of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Patent Application 2020/004637) in view of Yamazaki (US Patent Application 2021/0089227).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1. Zhou further teaches create a relational expression that represents a relationship between the write data size and the environmental temperature for each of the plurality of types of the write loads (View Zhou ¶ 27, 33, 36, 41; temperature value, allocation of storage space workload), and generate the relational information based on the relational expression (View Zhou ¶ 27, 33, 36, 41; temperature value, allocation of storage space workload).  
Zhou does not explicitly teach the 15processor configured to: write dummy data into the storage device with each of a plurality of types of the write loads, collect a cumulative write data amount, the environmental temperature, and the write performance while the dummy data is being written.

However, Yamazaki teaches the 15processor configured to: write dummy data into the storage device with each of a plurality of types of the write loads (View Yamazaki ¶ 41, 57; dummy access command), collect a cumulative write data amount, the environmental temperature, and the write performance while the dummy data is being written (View Yamazaki ¶ 41, 57; detect temperature data), 20

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhou with the 15processor configured to: write dummy data into the storage device with each of a plurality of types of the write loads, collect a cumulative write data amount, the environmental temperature, and the write performance while the dummy data is being written since it is known in the art that dummy data can be stored (View Yamazaki ¶ 41, 57).  Such modification would have allowed a write load to be determined based on dummy data.

Claim 5 is the medium corresponding to the device of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Patent Application 2020/004637) in view of Takatsuka (US Patent Application 2017/0250537).


Claim 253, most of the limitations of this claim has been noted in the rejection of Claim 1. Zhou further teaches the processor configured to: refer to the relational information based on the environmental temperature and a data size of the backup target data at a time of detection of a power failure in the storage control device (View Zhou ¶ 34, 49; allocation time).

Zhou does not explicitly teach determine one of the write loads that corresponds to a combination of the environmental temperature and the data size at the time of the detection of the power failure.

However, Takatsuka teaches determine one of the write loads that corresponds to a combination of the environmental temperature and the data size at the time of the detection of the power failure (View Takatsuka ¶ 21; power failure).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhou with determine one of the write loads that corresponds to a combination of the environmental temperature and the data size at the time of the detection of the power failure since it is known in the art that a power failure can be detected (View Takatsuka ¶ 21).  Such modification would have allowed a write load to be determined after a power failure.

Claim 6 is the medium corresponding to the device of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ramegowda (US Patent Application 2019/0163553) teaches storing telemetry data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114